Title: To James Madison from Winthrop Sargent, 16 March 1801 (Abstract)
From: Sargent, Winthrop
To: Madison, James


16 March 1801, Mississippi Territory. No. 45. Unpaid services of an Indian interpreter have required him to draw upon State Department for $262.50. Wrote a letter on the past due account 14 May 1800, but nothing was done. The interpreter’s attorney made “an Extravigant Charge” and brought “an action against me,” which delayed matters. Still needs instruction on how to pay interpreters.
  

   
   Printed copy (Dunbar Rowland, ed., The Mississippi Territorial Archives, 1798–1803 [Nashville, 1905], p. 329). A letter from Sargent dated 21 Mar. 1801 (no. 46), concerning a draft on the State Department, is printed ibid., p. 330.


